The Court
(Thruston, J.,
absent,) refused to receive the plea, and said ; The authorities which have been cited refer to those *459legal disqualifications which render the juror incompetent, in law, to act as a grand juror in any case; and not to objections which go only to the favor in some particular case.
No exception for favor can be taken to a petit juror after he has been swom»; nor has any case been cited, in which an exception to one of the grand jurors, for favor, has been pleaded. The books cited show that challenges to grand jurors must be taken before they are sworn; or before the indictment is found. Exceptions for favor are causes of challenge only, and not grounds for a plea.
It is also an objection to this plea, that it does not, like the plea cited in Halstead’s Reports, state what number of the grand jurors found the indictment to be a true bill; and that Mr. Forrest, (the juror referred to in the plea,) was one of that number, and that without his vote the indictment could not have been found. The objection to the juror in that case was a general disqualification to act as a grand juror; and not an exception for favor, which was only a disqualification to act in the particular charge against the defendant.
We think that an exception for favor, which would be a good cause of challenge, cannot be pleaded to the indictment.
After the jury was sworn, Mr. W. L. Brent, for the defendant, requested the Court to order several of the witnesses to be kept out of court, and to be kept separate from each other, during the examination of the respective witnesses, on the part of the United States.
The Court ordered the marshal to keep them out of court; but refused to order them to be kept separate from each other.
In cross-examination of William Hicks, a witness on the part of the United States, a question was proposed to be asked whether he was concerned with a certain man in counterfeiting money.
The Court said they had decided, in some case, the name of which was not recollected, that no question should be put to a witness, tending to disgrace him, and which he would not be bound to answer ; and said they had, upon that point, considered the following authorities: 2d part, Starkie on Ev. 138, 144, &c.; Harris v. Tippet, and Rex v. Yewin, 2 Campbell, 638; Rex v. Watson, 2 Starkie’s Cases, 116; People v, Herrick, 13 Johnson, 82; Resp. v. Gibbs, 3 Yeates, 429; Bell's case, 1 Browne’s Rep. 376; Stout v. Russell, 2 Yeates, 334; Galbraith v. Eicleberger, 3 Yeates, 515; State v. Bailey, 1 Penn. Rep. 415; Jackson v. Humphrey, 2 Penn. Rep. 728; Marbury v. Madison, 1 Cranch, 144; Peter Cooke's case, 1 Salk. 153; S. C. 4 State Trials, 748; Torree v. Summers, 2 Nott & McCord, 267; Cates v. Hardacre, 3 Taunt. 424.
*460Messrs. Brent 8f Brent, for the defendant, wished to argue the point and to cite authorities.
But the CouRT (nem. con.) said they considered the point settled, and refused to hear argument or authorities upon it.
Mr. Key, for the United States, offered to prove'what was testified at the former trial of this cause, by Mr. Howard, who is since dead; and cited 2 Russell, 683, and the cases there cited, and Cornell v. Green, 10 Serg. & R. 14; Bowie v. O'Neale, 5 Har. & Johns. 226; Wolf v. Wyeth, 11 Serg. & R. 149.
Mr. Brent, contra, cited Roscoe, 50 ; Catón and Vedle v. Lenox, 5 Randolph, Rep.
The Court (nem. con.) permitted Mr. Key to prove substantially the testimony of Mr. Howard, and said it was not necessary to prove the very words of the witness.
Mr. Brent, for the defendant, then offered to prove, by a person who was one of the jurors at the former trial of this cause, the general reputation of Mrs. Baldwin for veracity, from the testimony given respecting her character on that trial.
Mr. Key objected.
The Court (Thruston, J., absent,) rejected the evidence.
Cranch, C. J., said, that the juror could only know that such testimony was given ; but could not be supposed to have thereby acquired a knowledge of her general reputation for veracity.
Mr. Key, without having asked Mrs. Greer, whether, at the former trial she testified so and so, (according to notes of her testimony taken at the former trial,) offered to prove what she had so testified, in order to show a contradiction or discrepancy between that and her present testimony.
Mr. Brent, objected that the United States could not regularly prove what she testified at the former trial, without first asking her whether she had so testified.
But the Court (Cranoh, C. J., contrá,) overruled the objection, and permitted Mr. Key to give other testimony as to what she had testified. See Starkie, part 4, p. 1753, 1754, 1755 and 1756.
The cause was argued to the jury by Mr. Key, for the United States, and the Messrs. Brent for the defendants, from the 8th to the 13th of June, and on the 14th, the jury gave the following verdict: — We find the defendant, on the plea of limitations, not guilty ; and he was discharged.